            Case 1:21-cv-00991-CM Document 4 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALD JACKSON,

                                Plaintiff,

                        -against-                                   21-CV-0991 (CM)

 THE FISHKILL CORRECTIONAL FACILITY                                CIVIL JUDGMENT
 STAFF AND SUPERVISOR SUPERINTENDENT
 AND ASSISTANTS, et al.,

                                Defendants.

         Pursuant to the order issued April 6, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed

without prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. See 28 U.S.C.

§ 1915(g). Plaintiff continues to be barred from filing any civil action under the in forma

pauperis statute while a prisoner unless Plaintiff is under imminent danger of serious physical

injury. See 28 U.S.C. § 1915(g).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 6, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
